Title: Poor Richard Improved, 1749
From: Franklin, Benjamin
To: 


Kind Reader,
By way of preface (for custom says there must be a preface to every almanack) I present thee with an essay wrote by a celebrated naturalist of our country, which, if duly attended to, may be of more service to the publick, than 375 prefaces of my own writing: Take it as follows, viz. An Essay for the improvement of estates, by raising a durable timber for fencing, and other uses.
By a diligent observation in our province, and several adjacent, I apprehend that timber will soon be very much destroyed, occasioned in part by the necessity that our farmers have to clear the greatest part of their land for tillage and pasture, and partly for fuel and fencing. The greatest quantity of our timber for fencing is oak, which is long in growing to maturity, and at best is but of short duration; therefore I believe it would be to our advantage to endeavour to raise some other kind of timber, that will grow faster, or come sooner to maturity, and continue longer before it decays.
The red cedar (a species of juniper) I take to be the most profitable tree for fencing, and several other uses, that we can raise in our country, considering how easily it may be raised from seed; its readiness to grow on most kinds of soil; its quick growth; the profits it will afford while it is arriving to maturity; and the long duration of the wood when grown to a proper size for the materials we want for our several occasions in husbandry or building. The way I propose at first to raise a nursery of them, is to dig a piece of ground, suppose two square rod, clear away the weeds and grass-roots, as you would prepare a bed for parsnips or onions; then sow half a gallon of good berries evenly upon it, and rake them well in; this may be done in the latter end of October, as soon as the berries are ripe; they generally come up the Spring after sowing. Take care to pull up the grass or weeds the first or second year. If the ground be poor, very little attendance will serve, and the cedars will grow well enough. The Seeds may be easily gathered in great quantities on the beaches by the seashore; but when you have got a few bearing trees, the birds will carry the berries all over your plantation, which will come up, and grow finely; so that you may dig up as many as you please to plant, or leave as many as you think proper to grow where they came up, which will soonest come to maturity, if the soil is suitable: But the most danger is their being broke or molested with horn cattle, nothing else is more hurtful to them. I know no other tree that will grow so well on such different soils as this will; for upon our sandy beaches, which are nothing but beds of sand, they grow as thick as possible; from whence many thousand posts for fencing are brought into Pennsylvania and York governments; and I have seen, in a great miry swamp, upon a branch of Sasquehannah, great trees growing, near 18 inches diameter, 70 foot high, and very streight. And the inhabitants near the mountains, up Hudson’s river, make great use of them for making large hovels or barracks to put their corn in before it is threshed. They will grow well in high gravelly or clay soil, in rich or poor, or even upon a rock, if there be but half a foot of sand or earth upon it. It is much to be valued for its quick growth from seed, the little sap, and its much durable heart, which it acquireth sooner than any tree that we can raise on common land. Indeed the mulberry and locust are of quick growth in very rich land, but not upon poor. A cedar tree, from the berry, will in eight years be fit for hoops, in ten for bean-poles, in twelve for hop-poles, in sixteen or eighteen for ladders, and in twenty will be big enough to make three posts, besides a good stake at top; with this care, that they are not removed, bruised or broken, which very much retards their growth, makes them deformed, and spoils their streight pyramidal growth; which form this tree naturally inclines to grow in more than most trees, and in which we must enjoy the greatest profit from it. And we may in this assist nature by art, in carefully trimming them every three or four years, cutting the branches close and smooth off to the bole; so that these wounds may soon be closed, which will make the tree smooth on the surface, and the grain strait, which will be of great service, if we make boards or rails of them, which will be much the better for being clear of knots: But if we let this tree grow without trimming, as it naturally shoots out branches on all sides in all the degrees of its growth, the lower ones die, but do not rot off near the bole, as in other trees; so that the sap can’t close over them, but grows round, which makes the grain crooked, and instead of being streight and even, it appears as if drove full of spikes, as we may observe by the posts (especially the second cut) that are brought from the sea-coast, where they grow naturally, tho’ not so large or tall as these beyond our northern mountains. It is now generally used for posts, which, as I am informed, will last fifty years, or longer: so that one sett of these posts about a plantation, would last a mature age, which would be of great advantage to farmers, and at the first cost, with white cedar or chestnut rails, would be no dearer than a quick-set hedge and ditch, which must be often repaired; this wood would be of extraordinary service in building, for sills for barns, stables and out-houses, and for door and window cases, and boards for floors, I suppose one of the best of woods, as not being subject to swell with moisture, or shrink with dryness; whether or not would it be very good to make large cisterns for the maltsters to steep their barley in, and for the brewers for coolers? I have seen sloops abuilding at Albany of this wood; indeed the bottom, as I remember, was made of oak; for as the river there is shallow, and the vessels often strike upon sand or gravel, which oak, as being a stronger wood, is better able to bear such a shock than cedar, which is more tender; yet notwithstanding the Bermudians build fine durable vessels thereof; and I have seen cedar-trees growing in Pennsylvania large enough to make wider planks than any I have seen in a Bermuda built vessel. I believe it would make curious lasting boats, which would swim light, row well, and want but little repair for many years. I don’t doubt but my countrymen will think, if not say, What signifies telling us of such great advantages which we can’t obtain? We don’t know how to get either hoop or bean-poles of cedar, much less trees for house or ship-building: But I am of opinion, that with care, ingenuity and industry, we may make the very raising of them to a proper magnitude (exclusive of the value of them when cut down) to be easy, ornamental and profitable.
And first, I think it is easy to raise great numbers of them after this manner: Dig them out of the nursery when three or four years old, or about the plantation, as I mentioned before; and if you have an old worn-out field, which many of our country farmers either already have, or I am apt to think soon will have, a field of ten acres, which contains 1600 square perches, will hold as many trees; for a square perch is sufficient room for each tree to stand in, while they are of a middle growth; these trees thus planted in rows, when grown eight or ten foot high, which they will in five years after planting, will put forth their fragrant male blossoms; and the females will begin to produce their aromatick berries, which to behold in upright and regular rows, will be very ornamental. And now some or other of them will yearly want trimming, as I mentioned before, to make a smooth strait-grained bole; the branches thus cut, will make withes, poles, stakes, and furnish brush for dry hedges, and at last fuel for the fire. And if they stand too close, you may cut every other one down for the several occasions mentioned before. When they have been thus order’d for twenty years, I believe one tree will make seven posts, and a rail or pole at top; and in forty or fifty years will make good boards for floors, or planks for naval uses. I have a tree in an old field, which hath stood about eighteen years, that would now make seven good posts.
Note, A field thus planted, will yield good pasture while the trees are growing; for either grass or corn will grow very well near the cedars (but oaks and hickories are very destructive to both, as the walnut is to most fruit-trees) and when cut down will be fresh land for tillage. But the horn-cattle must be kept out until the trees are as thick as one’s wrist, else they will break them to pieces with their horns; but horses and sheep may go in when you please.
There is another method I would propose, which I believe may be altogether as profitable; that is, To plant them close to all the fences belonging to our plantations; whereby we may not only preserve all our fields for tillage, but while they grow, they may support our fences from blowing down. They must be planted close to the fence, if planted young, and trimmed near the top every year, until they are out of the reach of the cattle, else they will break them with their horns. They may be planted one to every pannel, or three to two rod. Then supposing a field of ten acres will take 160 rod of fence to inclose it, you may plant it round with 240 trees, at one to a pannel of fence. Supposing a farmer hath 150 acres within fence, divided into fields of ten acres; but very likely he may have some fields above ten, and some under, and allowing for several partition fences; I will suppose he may plant by all the fences about his plantation 2400 trees; so that if he plants every year 100 trees, he may after 24 years cut down every year 100 successively; which, allowing every tree to yield eight posts, every post to fetch one shilling, which they will now readily do (and hereafter may be more) which amounts to forty pounds; a fine yearly profit, considering we lose so little ground from tillage, and the trouble and expence of raising them is but little, and the profits so great, that I believe we can’t generally fall into a method that will afford the farmer more profit with less expence, and more sure to hit. If we should fall into this method, it will be necessary, that two or three years before we cut a parcel down, we plant a young one between every one that we intend to fall; so that we may always have the same number of growing trees. One inconveniency attending planting them too close to the fence is, that the wind forcibly blowing the young tree to and fro, is apt to rub the bark off next the fence; but when they are grown pretty large, they stand too stiff to be moved by any common blast of wind, and will support the fence. Vale et fruere.
January. XI Month.

   Advice to Youth.
First, Let the Fear of Him who form’d thy Frame,
Whose Hand sustain’d thee e’er thou hadst a Name,
Who brought thee into Birth, with Pow’r of Thought
Receptive of immortal Good, be wrought
Deep in thy Soul. His, not thy own, thou art;
To him resign the Empire of thy Heart.
His Will, thy Law; His Service, thy Employ;
His Frown, thy Dread, his Smile be all thy Joy.

   Wealth and Content are not always Bed-fellows.
   Wise Men learn by others harms; Fools by their own.
   On the 7th of this month 1692 died Robert Boyle, Esq; one of the greatest philosophers the last age produced. He first brought the machine called an Airpump, into use; by which many of the surprizing properties of that wonderful element were discovered and demonstrated. His knowledge of natural history, and skill in chymistry, were very great and extensive; and his piety inferior to neither.
   
——Boyle, whose pious search
Amid the dark recesses of his works
The great Creator sought:—— Thomson.

   is therefore an instance, that tho’ Ignorance may in some be the Mother of Devotion, yet true learning and exalted piety are by no means inconsistent.
   When we read in antient history of the speeches made by generals to very numerous armies, we sometimes wonder how they could be well heard; but supposing the men got together so close, that each took up no more ground than two foot in breadth, and one in depth, 45000 might stand in a space that was but 100 yards square, and 21780 on a single acre of ground. There are many voices that may be heard at 100 yards distance.
February. XII Month.
   
Wak’d by the Call of Morn, on early Knee,
Ere the World thrust between thy God and thee,
Let thy pure Oraisons, ascending, gain
His Ear, and Succour of his Grace obtain,
In Wants, in Toils, in Perils of the Day,
And strong Temptations that beset thy Way.
Thy best Resolves then in his Strength renew
To walk in Virtue’s Paths, and Vice eschew.

   The end of Passion is the beginning of Repentance.
   Words may shew a man’s Wit, but Actions his Meaning.
   On the 18th of this month, anno 1546 died that famous reformer, Luther: who struck the great blow to papal tyranny in Europe. He was remarkably temperate in meat and drink, sometimes fasting four days together; and at other times, for many days eating only a little bread and a herring. Cicero says, There was never any great man who was not an industrious man; to which may, perhaps, be added, There was never any industrious man who was not a temperate man: For intemperance in diet, abates the vigour and dulls the action both of mind and body.
Of Sound.
Mr. Flamstead, Dr. Halley and Mr. Derham, agree that sound moves 1142 feet in a second, which is one English mile in 4 seconds and 5 8ths; that it moves in the same time in every different state of the atmosphere; that winds hardly make any difference in its velocity; that a languid or loud sound moves with the same velocity; and that different kinds of sounds, as of bells, guns, &c. have the same velocity, and are equally swift in the beginning as end of their motion.
March. I Month.
   
To Him intrust thy Slumbers, and prepare
The fragrant Incense of thy Ev’ning Prayer.
But first tread back the Day, with Search severe,
And Conscience, chiding or applauding, hear.
Review each Step; Where, acting, did I err?
Omitting, where? Guilt either Way infer.
Labour this Point, and while thy Frailties last,
Still let each following Day correct the last.

   ’Tis a well spent penny that saves a groat.
   Many Foxes grow grey, but few grow good.
   Presumption first blinds a Man, then sets him a running.

On the 13th of this month, 1741, the river Delaware became navigable again, having been fast froze up to that day, from the 19th of December in the preceding year. The longest and hardest winter remembred here.
   The earth according to Mr.Whiston, is 7970 miles in diameter, which will make nigh 4000 miles in circumference. It revolves about its axis in 23 hours and 56 minutes: It moves in the space of one hour 56,000 miles; and is 365 days 6 hours and 9 minutes revolving about the sun.
   The nose of a lady here, is not delighted with perfumes that she understands are in Arabia. Fine musick in China gives no pleasure to the nicest ear in Pennsilvania. Nor does the most exquisite dish serv’d up in Japan, regale a luxurious palate in any other country. But the benevolent mind of a virtuous man, is pleas’d, when it is inform’d of good and generous actions, in what part of the world soever they are done.
   April. II Month.
   
Life is a shelvy Sea, the Passage fear,
And not without a skilful Pilot steer.
Distrust thy Youth, experienc’d Age implore,
And borrow all the Wisdom of Threescore.
But chief a Father’s, Mother’s Voice revere;
’Tis Love that chides, ’tis Love that counsels here.
Thrice happy is the Youth, whose pliant Mind
To all a Parent’s Culture is resign’d.


A cold April,
The Barn will fill.

   Content makes poor men rich; Discontent makes rich Men poor.

   Too much plenty makes Mouth dainty.
   On the 7th of this month, 1626, died that great little man, Sir Francis Bacon; great in his prodigious genius, parts and learning; and little, in his servile compliances with a little court, and submissive flattery of a little prince. Pope characterises him thus, in one strong line;
   
If Parts allure thee, think how Bacon shin’d,
The wisest, brightest, meanest of mankind.

   He is justly esteem’d the father of the modern experimental philosophy. And another poet treats him more favourably, ascribing his blemishes to a wrong unfortunate choice of his way of Life;
   
———— Bacon, hapless in his choice,
Unfit to stand the civil storm of state,
And thro’ the smooth barbarity of courts,
With firm, but pliant virtue, forward still
To urge his course. Him for the studious shade
Kind nature form’d, deep, comprehensive, clear,
Exact, and elegant; in one rich soul,
Plato, the Stagyrite, and Tully join’d.
The great deliverer he! who from the gloom
Of cloister’d monks, and jargon-teaching schools,
Led forth the true Philosophy, there long
Held in the magic chain of words and forms,
And definitions void: He led her forth,
Daughter of Heav’n! that slow ascending still,
Investigating sure the chain of things,
With radiant finger points to Heav’n again.
   
May. III Month.
    O, well begun, Virtue’s great Work pursue,
Passions at first we may with Ease subdue;
But if neglected, unrestrain’d too long,
Prevailing in their Growth, by Habit strong,
They’ve wrapp’d the Mind, have fix’d the stubborn Bent,
And Force of Custom to wild Nature lent;

Who then would set the crooked Tree aright,
As soon may wash the tawny Indian white.

   If Passion drives, let Reason hold the Reins.
   
Neither trust, nor contend, nor lay wagers, nor lend;
And you’ll have peace to your Lives end.

   Drink does not drown Care, but waters it, and makes it grow faster.
   Who dainties love, shall Beggars prove.
   On the 18th of this Month, 1684, the superbe city of Genoa, was barbarously bombarded by the French, and a great part of its beautiful buildings reduced to rubbish; in chastisement of a small affront taken by the Gallic King. The English, tho’ lately in open war with that republic, have generously and humanely abstain’d from so cruel a proceeding.
   On the 27th, anno 1564, died at Geneva that famous reformer, Mr. John Calvin, A man of equal temperance and sobriety with Luther, and perhaps yet greater industry. His lectures were yearly 186, his sermons yearly 286; he published besides every year some great volume in folio; to which add his constant employments, in governing the church, answering letters from all parts of the reformed world, from pastors, concerning doubts, or asking counsel, &c. &c. He ate little meat, and slept but very little; and as his whole time was filled up with useful action, he may be said to have lived long, tho’ he died at 55 years of age; since sleep and sloth can hardly be called living.
June. IV Month.
   
Industry’s bounteous Hand may Plenty bring,
But wanting frugal Care, ’twill soon take wing.

Small thy Supplies, and scanty in their Source,
’Twixt Av’rice and Profusion steer thy Course.
Av’rice is deaf to Want’s Heart-bursting Groan,
Profusion makes the Beggar’s Rags thy own:
Close Fraud and Wrong from griping Av’rice grow,
From rash Profusion desp’rate Acts and Woe.

   A Man has no more Goods than he gets Good by.
   Welcome, Mischief, if thou comest alone.
   Different Sects like different clocks, may be all near the matter, tho’ they don’t quite agree.
   On the 15th of this month, anno 1215, was Magna Charta sign’d by King John, for declaring and establishing English Liberty.
   It was wise counsel given to a young man, Pitch upon that course of life which is most excellent, and Custom will make it the most delightful. But many pitch on no course of life at all, nor form any scheme of living, by which to attain any valuable end; but wander perpetually from one thing to another.
   
Hast thou not yet propos’d some certain end,
To which thy life, thy every act may tend?
Hast thou no mark at which to bend thy bow?
Or like a boy pursu’st the carrion crow
With pellets and with stones, from tree to tree,
A fruitless toil, and liv’st extempore?
Watch the disease in time: For when, within
The dropsy rages, and extends the skin,
In vain for helebore the patient cries,
And sees the doctor, but too late is wise:
Too late for cure, he proffers half his wealth;
Ten thousand doctors cannot give him health.
Learn, wretches, learn the motions of the mind,
Why you were mad, for what you were design’d,
And the great moral end of human kind.

Study thy self; what rank or what degree,
The wise creator has ordain’d for thee:
And all the offices of that estate,
Perform, and with thy prudence guide thy fate.

July. V Month.
   
Honour the softer Sex; with courteous Style,
And Gentleness of Manners, win their Smile;
Nor shun their virtuous Converse; but when Age
And Circumstance consent, thy Faith engage
To some discreet, well-natur’d chearful Fair,
One not too stately for the Houshold Care,
One form’d in Person and in Mind to please,
To season Life, and all its Labours ease.

   If your head is wax, don’t walk in the Sun.
   
Pretty and Witty,
Will wound if they hit ye.

   Having been poor is no shame, but being ashamed of it, is.
   On the 12th of this month, anno 1712, died Richard the son of Oliver Cromwell, aged 90 years. And on the 13th, anno 1713, was the treaty of Utrecht signed, ending a glorious war by an inglorious peace. The Preliminaries of the new Peace, are copied from those of the old one; ’tis to be hoped the Peace itself will be better.
   
’Tis raging Noon, and, vertical, the Sun
Darts on the Head direct his forceful rays.
All-conqu’ring Heat, oh intermit thy wrath!
And on my throbbing temples potent thus
Beam not so fierce! Incessant still you flow,
And still another fervent flood succeeds,
Pour’d on the head profuse. In vain I sigh,
And restless turn, and look around for night;
Night is far off; and hotter hours approach.

Thrice happy he! that on the sunless side
Of a romantick mountain, forest-crown’d,
Beneath the whole collected shade reclines:
Or in the gelid caverns, woodbine-wrought,
And fresh bedew’d with ever-spouting streams,
Sits coolly calm; while all the world without
Unsatisfy’d and sick, tosses in noon,
Emblem instructive of the virtuous man,
Who keeps his temper’d mind serene and pure,
And every Passion aptly harmoniz’d,
Amid a jarring world, with vice enflam’d.

August. VI Month.
   
Gaming, the Vice of Knaves and Fools, detest,
Miner of Time, of Substance and of Rest;
Which, in the Winning or the Losing Part,
Undoing or undone, will wring the Heart:
Undone, self-curs’d, thy Madness thou wilt rue;
Undoing, Curse of others will pursue
Thy hated Head. A Parent’s, Houshold’s Tear,
A Neighbour’s Groan, and Heav’n’s Displeasure fear.

   ’Tis a laudable Ambition, that aims at being better than his Neighbours.
   The wise Man draws more Advantage from his Enemies, than the Fool from his Friends.
   On the 17th of this month, anno 1657, died the famous Admiral Blake, who was a soldier as well as seaman, and by several examples taught Great-Britain, that her wooden castles, properly managed, were an over-match for the stone-walls of her enemies.
   Pride is said to be the last vice the good man gets clear of. ’Tis a meer Proteus, and disguises itself under all manner of appearances, putting on sometimes even the mask of humility. If some are proud of neatness and propriety of dress; others are equally so of despising it, and acting the perpetual sloven.
   
Morose is sunk with shame, whene’er surpriz’d
In linnen clean, or peruke undisguis’d.
No sublunary chance his vestments fear,
Valu’d, like leopards, as their spots appear.
A fam’d surtout he wears, which once was blue,
And his foot swims in a capacious shoe.
One day his wife (for who can wives reclaim)
Level’d her barbarous needle at his fame;
But open force was vain; by night she went,
And while he slept, surpriz’d the darling rent;
Where yawn’d the frize, is now become a doubt,
And glory at one entrance quite shut out.

   Numbers that are equal to the sum of all their aliquot parts, are called perfect numbers; such are 6, 28, 120, &c. Of these numbers Mr. Stone, in his Mathematical Dictionary, says, there are but ten, between 1 and 1,000000,000000. I shall leave my curious reader to find the rest.
September. VII Month.
   
Wouldst thou extract the purest Sweet of Life,
Be nor Ally nor Principal in Strife.
A Mediator there, thy Balsam bring,
And lenify the Wound, and draw the Sting;

On Hate let Kindness her warm Embers throw,
And mould into a Friend the melting Foe.
The weakest Foe boasts some revenging Pow’r;
The weakest Friend some serviceable Hour.

   All would live long, but none would be old.
   Declaiming against Pride, is not always a Sign of Humility.
   Neglect kills Injuries, Revenge increases them.
   On the 12th of this month, anno 1604, the town of Ostend was surrender’d to the Spaniards, after a siege of three years, in which they lost 70,000 men. In the two last sieges, it was taken in fewer weeks.
   It is the opinion of all the modern philosophers and mathematicians, that the planets are habitable worlds. If so, what sort of constitutions must those people have who live in the planet Mercury? where, says Sir Isaac Newton, the heat of the sun is seven times as great as it is with us; and would make our Water boil away. For the same person found by experiments, that an heat seven times as great as the heat of the sun in summer, is sufficient to set water a boiling.
   In the machine at Derby in England for winding Italian silk, there are 26,586 wheels, 97,746 movements; 73,728 yards of silk wound every time the water-wheel goes round, which is three times every minute; 318,504,960 yards of silk in one day and night; and consequently 99,373,547,550 yards of silk in a year. One water-wheel communicates motion to all the rest of the wheels and movements, of which any one may be stopped separately, and independent of the rest. One fire-engine conveys air to every individual part of the machine, and one regulator governs the whole work.

October. VIII Month.
   
In Converse be reserv’d, yet not morose,
In Season grave, in Season, too, jocose.
Shun Party-Wranglings, mix not in Debate
With Bigots in Religion or the State.
No Arms to Scandal or Detraction lend,
Abhor to wound, be fervent to defend.
Aspiring still to know, a Babbler scorn,
But watch where Wisdom opes her golden Horn.

   9 Men in 10 are suicides.
   Doing an Injury puts you below your Enemy; Revenging one makes you but even with him; Forgiving it sets you above him.
   On the 14th of this month, 1722, was the present King of France crowned.
   That famous specific for the cure of intermitting fevers, agues, &c. called the Jesuits Bark, after it had been introduced into Europe with great applause, fell into a general disrepute (from some accidents attending the injudicious use of it) and was a long time neglected. At length one Talbot, an illiterate Englishman, grew remarkable for curing those disorders speedily and effectually, by a medicine which no one knew; and his fame reaching France, Lewis XIV. sent for him to the Dauphin, who had long labour’d under an obstinate ague, that resisted all the medicines then used by the best physicians. When he arriv’d at Paris, and had seen the Dauphin, he boldly undertook his cure; but being first, for form-sake, examined by the King’s physicians, they asked among other things, What he judg’d the Dauphin’s distemper to be? ’Tis an ague, says he. What is an ague? said they, give us a definition of it. Pray, says he, what is a definition? A definition, says one, is a clear, short, and proper description of a thing in words. Why then, gentlemen, says he, I will give you a definition of an ague; ’Tis a distemper—that I can cure, and you can’t. They were affronted, told the King that Talbot was an ignorant quack, and not fit to be trusted with the Dauphin’s health. The King however was resolv’d to try him and the Dauphin was cured. That munificent prince, besides rewarding Talbot, bought his secret at a great price for the publick good, and it prov’d no other thing than the Bark disguis’d, and some rules for giving it, now well known to physicians. Thenceforward the bark grew into repute again, and is now in high esteem, daily gaining ground, and overcoming by the success attending it the prejudices that were once so universal against the use of it. ’Tis not unlikely, that some other valuable old medicines have been disused, from like causes, and may in time be advantageously revived again, to the benefit of mankind.
November. IX Month.
   
In quest of Gain be just: A Conscience clear
Is Lucre, more than Thousands in a Year;
Treasure no Moth can touch, no Rust consume;
Safe from the Knave, the Robber, and the Tomb.
Unrighteous Gain is the curs’d Seed of Woe,
Predestin’d to be reap’d by them who sow;
A dreadful Harvest! when th’avenging Day
Shall like a Tempest, sweep the Unjust away.

   Most of the Learning in use, is of no great Use.
   Great Good-nature, without Prudence, is a great Misfortune.
   
Keep Conscience clear,
Then never fear.

   The 5th of this month, November, seems to be a lucky day to the English church and British liberty; for on that day 1604, the popish gunpowder treason was detected; and on the same day in 1688, our glorious deliverer from popery and slavery, King William, landed at Torbay. Eighty-eight seems likewise a lucky year; for in 1588 was the Spanish Armada defeated.
   Numbers that are mutually equal to the Sum of each others aliquot Parts, are called Amicable Numbers; of these the first pair is 220 and 284; the second pair is 17296 and 18416. I shall be obliged to any of my Readers that will tell me the third pair.
   December. X Month.
   
But not from Wrong alone thy Hand restrain,
The Appetite of Gold demands the Rein.
What Nature asks, what Decency requires,
Be this the Bound that limits thy Desires:
This, and the gen’rous godlike Pow’r to feed
The Hungry, and to warm the Loins of Need:
To dry Misfortune’s Tear, and scatter wide
Thy Blessings, like the Nile’s o’erflowing Tide.

   A Man in a Passion rides a mad Horse.
   
Reader farewel, all Happiness attend thee;
May each New-Year, better and richer find thee.

   On the 25th of this month, anno 1642, was born the great Sir Isaac Newton, prince of the modern astronomers and philosophers. But what is all our little boasted knowledge, compar’d with that of the angels? If they see our actions, and are acquainted with our affairs, our whole body of science must appear to them as little better than ignorance; and the common herd of our learned men, scarce worth their notice. Now and then one of our very great philosophers, an Aristotle, or a Newton, may, perhaps, by his most refined speculations, afford them a little entertainment, as it seems a mimicking of their own sublime amusements. Hence Pope says of the latter,
   
Superior beings, when of late they saw
A mortal man unfold all nature’s law,
Admir’d such wisdom in a human shape,
And shew’d a Newton, as we shew an ape.


   On Winter.

’Tis done! dread Winter spreads his latest glooms,
And reigns tremendous o’er the conquer’d year!
How dead the vegetable kingdon lies!
How dumb the tuneful! Horror wide extends
His melancholy empire. Here fond man!
Behold thy pictur’d life! pass some few years,
Thy flowering Spring, thy Summer’s ardent strength,
Thy sober Autumn fading into age,
And pale concluding Winter comes at last,
And shuts the scene. Ah! whither now are fled
Those dreams of greatness? Those unsolid hopes
Of happiness? Those longings after fame?
Those restless cares? those busy bustling days?
Those gay-spent festive nights? those veering thoughts,
Lost between good and ill, that shar’d thy life?
All now are vanish’d! Virtue sole survives,
Immortal, never-failing friend of man,
His guide to happiness on high. Thompson.

   How to get Riches.
   The Art of getting Riches consists very much in Thrift. All Men are not equally qualified for getting Money, but it is in the Power of every one alike to practise this Virtue.
He that would be beforehand in the World, must be beforehand with his Business: It is not only ill Management, but discovers a slothful Disposition, to do that in the Afternoon, which should have been done in the Morning.
Useful Attainments in your Minority will procure Riches in Maturity, of which Writing and Accounts are not the meanest.
Learning, whether Speculative or Practical, is, in Popular or Mixt Governments, the Natural Source of Wealth and Honour.
Precept I.
   
In Things of moment, on thy self depend,
Nor trust too far thy Servant or thy Friend:

With private Views, thy Friend may promise fair,
And Servants very seldom prove sincere.

Precept II.
   
What can be done, with Care perform to Day,
Dangers unthought-of will attend Delay;
Your distant Prospects all precarious are,
And Fortune is as fickle as she’s fair.

Precept III.
   
Nor trivial Loss, nor trivial Gain despise;
Molehills, if often heap’d, to Mountains rise:
Weigh every small Expence, and nothing waste,
Farthings long sav’d, amount to Pounds at last.

